DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

** Due to the petition filed 4/15/2022 stating the claim amendments filed on 4/14/2022 were filed in error, the amendment of claims filed on 2/18/2022 is being considered as the current amendment. **

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-46 are allowed.

With regards to 35 USC 101, claims 1-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards using a machine learning model to score drug treatments based on molecular data of a patient by using a network graph to represent cellular signaling pathways of the patient. The invention is partially recited towards the abstract ideas of managing interactions between people and mental process by determining a drug treatment recommendation, however with the recitation of validating the machine learning algorithm using a second portion of a dataset and revalidating the machine learning algorithm using input patient record data, the invention provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1-46 are patent eligible under 35 USC 101.

In relation to the invention’s novelty, all of the previously recited references and additional references as described below do not teach the entirety of the claimed invention separately and in combination, and therefore the rejection of claims under 35 USC 103 have been withdrawn:

Regarding US 2016/0232309 A1 to Yoon et al., this reference teaches of using a node system to determine a distance between drug targets and protein nodes, however does not teach of a machine learning process to score drug treatments and create a network model that comprises of mapping gene copy number changes, transcription over/under expressions, protein expressions, and mapping phosphoprotein expression changes nodes along with weighting the network proximity-based distance based on proximity of biomarker measurement to the mechanism of action of the drug.  

Regarding US 2018/0039731 A1 to Szeto, this reference teaches of using genomic data sets to create a ranking of the performance of research projects of drug response studies, however does not teach of a machine learning process to score drug treatments and create a network model that comprises of mapping gene copy number changes, transcription over/under expressions, protein expressions, and mapping phosphoprotein expression changes nodes along with weighting the network proximity-based distance based on proximity of biomarker measurement to the mechanism of action of the drug.  

Regarding US 2008/0261820 A1 to Iyengar, this reference teaches of mapping interactions between a drug a various molecules in the patient’s body by using graph theory methodology of Dijkstra’s Algorithm, however does not teach of training a machine learning algorithm using a first portion of a medical record data set, wherein the machine learning algorithm is configured to score drug-specific treatment based on molecular data of a patient, and further does not teach weighting the network proximity-based distance based on proximity of biomarker measurement to the mechanism of action of the drug.

Regarding US 2015/0019239 A1 to Ebadollahi, this reference teaches of a model to determine a drug treatment for a patient that considers patient data such as demographics, outcome data and other events, however does not teach of training a machine learning algorithm using a first portion of a medical record data set, wherein the machine learning algorithm is configured to score drug-specific treatment based on molecular data of a patient, and further does not teach weighting the network proximity-based distance based on proximity of biomarker measurement to the mechanism of action of the drug.

Additionally, WO-2013011479-A2 to ALVES et al. teaches inferring activity of one or more cellular signaling pathways in tissue of a patient based on expressions levels of one or more target genes, however does not teach of a machine learning process to score drug treatments and create a network model that comprises of mapping gene copy number changes, transcription over/under expressions, protein expressions, and mapping phosphoprotein expression changes nodes along with weighting the network proximity-based distance based on proximity of biomarker measurement to the mechanism of action of the drug and further does not teach of selecting an algorithmic output from the one or more modeling outputs of drug specific treatment scores based on performance criteria.

Additionally, NPL “SiGNet: A signaling network data simulator to enable signaling network inference” to Coker et al. teaches of mapping cellular signaling pathways in a network model that maps protein interactions to mimic drug targeting, however does not teach of a machine learning process to score drug treatments and create a network model that comprises of mapping gene copy number changes, transcription over/under expressions, protein expressions, and mapping phosphoprotein expression changes nodes along with weighting the network proximity-based distance based on proximity of biomarker measurement to the mechanism of action of the drug and further does not teach of selecting an algorithmic output from the one or more modeling outputs of drug specific treatment scores based on performance criteria.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686


/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/1/22